Exhibit 10.2

STRICTLY CONFIDENTIAL

December 20, 2013

Arthur de Bok

[Address Omitted]

Belgium

Re:   Employment Agreement

Dear Arthur:

This letter agreement (this “Agreement”) sets out our understanding regarding
your employment by The Goodyear Tire & Rubber Company (the “Company”) and the
termination of your employment with the Company and its affiliates. As used in
this Agreement, the term “affiliate” means any entity controlled by,
controlling, or under common control with, the Company. This Agreement outlines
the terms and conditions of your employment, effective as of January 1, 2014
(the “Effective Date”).

1. Employment Term. The Company agrees to employ you and you agree to accept
such employment with the Company, upon the terms and subject to the conditions
set forth in this Agreement, for the period beginning on the Effective Date and
ending on the date your employment with the Company terminates for any reason or
no reason; provided that the Company shall not be permitted to terminate this
Agreement and your employment hereunder without Cause (as defined in
Section 4(e) hereof) prior to February 28, 2014 (the “Term”).

2. Position; Duties; Location. During the Term, you will be employed by the
Company as Senior Vice President, Sales and Marketing Excellence (“SVP-SME”) and
shall report directly to the Chief Executive Officer of the Company (the “CEO”).
In this role, your responsibilities shall include: (a) teaming with the CEO to
further design the SVP-SME position, including establishing a detailed position
description; (b) developing a plan for introducing global standards for sales
and marketing tools, work products and processes; (c) leading the Goodyear
leadership team’s efforts to facilitate the development of Goodyear’s Customer
Value Proposition, including a view on establishing a corporate organization to
support such an initiative; (d) working with the Goodyear leadership team to
understand our current brand strategy in the context of considering a future
Global Brand Strategy; and (e) such other duties as may be reasonably requested
by the CEO. During the Term, you shall perform your duties conscientiously and
faithfully subject to the reasonable and lawful directions of the CEO, and in
accordance with the policies, rules and decisions adopted from time to time by
the Company. In connection therewith, you shall make yourself available to
perform your duties hereunder (by telephone or otherwise) at reasonable times
during normal business hours on at least twenty (20) business days during the
Term and on reasonable advance notice from the CEO. On such occasions you shall
devote substantially all of your business time to providing your services
hereunder. You may take up to eighteen (18) vacation days during the Term. We
anticipate that you will perform your services hereunder at your home office;
provided that you shall make yourself available to travel in connection with
your services if reasonably requested by the CEO. Any travel expenses associated
therewith shall be reimbursed to the extent provided by Section 3(b).



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. During the Term, the Company will pay you an annualized base
salary at a rate of EUR 439,393, payable in regular installments in accordance
with the Company’s normal payroll practices.

(b) Expense Reimbursements. The Company shall reimburse you for any and all
reasonable business expenses incurred by you in connection with the performance
of your duties hereunder during the Term, in accordance with the Company’s
policies for reimbursement of business expenses (including the Company’s
requirement with respect to supporting receipts and/or documentation).

(c) Forfeiture of Short-Term and Long-Term Incentives. Except as otherwise
provided in this Section 3(c), your participation in the Company’s annual and
long-term incentive compensation programs shall cease as of the date of this
Agreement, and you hereby waive any right to receive any payments whatsoever
pursuant to (i) the Company’s Management Incentive Plan (the “MIP”) for the 2013
fiscal year, (ii) the Company’s Executive Performance Plan (the “EPP”) for the
three-year performance cycle ending on December 31, 2013 (and any performance
cycle ending thereafter), and (iii) your performance share awards under the 2008
Performance Plan for the three-year performance cycle ending on December 31,
2013 (and any performance cycle ending thereafter). You will not be eligible to
participate in the MIP, the EPP or any other short-term or long-term incentive
plan or arrangement of the Company or an affiliate for any fiscal or performance
cycle beginning after December 31, 2013. Notwithstanding the foregoing, those
long-term equity incentive awards specifically identified in Section 2.3(a) of
that certain Settlement Agreement dated as of December 20, 2013 between you and
Goodyear Dunlop Tires Europe B.V. (the “Settlement Agreement”) shall remain
outstanding and shall vest and be exercisable in accordance with the existing
terms and conditions of the applicable award agreements and equity plan
documents, based upon your continued employment by the Company hereunder. Except
as otherwise provided in the immediately preceding sentence, any and all of your
short-term and long-term incentives shall be forfeited immediately upon the date
of this Agreement, and you shall not be entitled to receive any payments or
benefits from the Company or an affiliate thereunder.

4. Termination of Employment.

(a) Resignation. Effective as of the last day of the Term (the “Separation
Date”), your employment with the Company and its affiliates shall terminate and
you shall resign from any and all directorships and officer positions you may
hold with the Company and its affiliates. You hereby agree to execute any and
all documentation to effectuate such resignations upon request by the Company,
but you shall be treated for all purposes as having so resigned on the
Separation Date, regardless of when or whether you execute any such
documentation. You agree to promptly return to the Company all identification
cards; credit cards; computers; smart phones; files; disks; work papers;
customer, vendor and employee records; and any other

 

2



--------------------------------------------------------------------------------

property belonging the Company that is in your possession or control as of the
Separation Date. You also agree, upon the Company’s request, to certify that you
have returned the foregoing information and materials to the Company.

(b) Termination for any Reason. Within fifteen (15) days after the Separation
Date (or such earlier date as required by law), the Company shall issue your
final paycheck, reflecting (i) any earned but unpaid base salary through the
Separation Date, and (ii) any accrued but unused vacation pay through the
Separation Date. Within thirty (30) days after the Separation Date, and provided
that you have submitted adequate supporting receipts and/or documentation to the
Company no later than fifteen (15) days after the Separation Date, the Company
shall reimburse you for any and all reasonable business expenses incurred during
the Term and not previously reimbursed, all in accordance with the Company’s
policies for reimbursement of business expenses.

(c) Severance Pay. In consideration of, and subject to and conditioned upon your
execution and non-revocation of the Release (as defined in, and in accordance
with, Section 4(d) of this Agreement), and provided that (i) you have fully
complied with your obligations set forth in the Release and in Sections 2, 4(a),
5 and 6 of this Agreement, and (ii) you have remained employed by the Company as
SVP-SME from the Effective Date until February 28, 2014 (the “Trigger Date”),
then upon the termination of your employment with the Company and its affiliates
on or after the Trigger Date for any reason or no reason, other than termination
by the Company for Cause (as defined in Section 4(e) hereof), the Company shall
pay you severance based on Exhibit B. Such severance shall be paid to you in a
single lump sum in cash within thirty (30) days after the Release becomes
effective and irrevocable in accordance with its terms. You acknowledge and
agree that the severance paid pursuant to this Section 4(c) constitutes adequate
and valuable consideration, in and of itself, for the promises contained in this
Agreement.

(d) Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to make any payment or provide any benefit to you
under Section 4(c) hereof unless: (i) you first execute, within thirty-one
(31) days after the Separation Date, a release of claims agreement in the form
attached hereto as Exhibit A, with such changes as the Company may determine to
be required or reasonably advisable in order to make the release enforceable and
otherwise compliant with applicable law (the “Release”), (ii) you do not revoke
the Release, and (iii) the Release becomes effective and irrevocable in
accordance with its terms. The Company shall provide you with the Release within
ten (10) days after the Separation Date.

(e) Termination for Cause. Notwithstanding anything contained herein to the
contrary, in the event that the Separation Date results from the Company’s
termination of your employment for Cause (as defined below), the Company shall
pay to you the amounts provided in Section 4(b) and no further amounts shall be
payable to you under Section 4 hereof on or after the Separation Date. For
purposes of this Agreement, “Cause” shall mean: (i) your continued failure to
substantially perform your duties with the Company or its affiliates (other than
any such failure resulting from your incapacity due to physical or mental
illness); (ii) your engaging in conduct which is demonstrably injurious to the
Company or its affiliates, monetarily or otherwise; (iii) your commission of any
felony or any crime involving fraud, breach of trust or

 

3



--------------------------------------------------------------------------------

misappropriation; or (iv) any breach or violation of this Agreement or any other
agreement relating to your employment with the Company and its affiliates where
the CEO, in his sole but reasonable discretion, determines that such breach or
violation materially and adversely affects the Company or any affiliate.

5. Settlement Agreement. You acknowledge and agree that you remain obligated to
comply with the provisions of Articles 5 (Confidentiality), 6
(Non-Solicitation), 7 (Non Disparagement) and 9 (Assistance) of the Settlement
Agreement, which provisions shall continue to apply, in accordance with their
terms, on and after the Effective Date, notwithstanding any subsequent
termination of your employment.

6. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery, or by registered or certified mail, return
receipt requested, postage prepaid, or by overnight courier. Notices to you
shall be sent to your most recent address on file in the Company’s payroll
records. Notices to the Company should be sent to The Goodyear Tire & Rubber
Company, 200 Innovation Way, Akron, OH 44316-00001, Attention: Joseph B. Ruocco,
Senior Vice President, Global Human Resources. Notice and communications will be
effective on the date of delivery if delivered by hand, on the first business
day following the date of dispatch if delivered utilizing overnight courier, or
three business days after having been mailed, if sent by registered or certified
mail.

7. Governing Law and Arbitration. This Agreement shall be binding upon the
Company and its successors and assigns and will be interpreted, enforced and
governed under the laws of the State of Ohio without regard to any conflicts of
law or choice of law rule or principle that might otherwise refer interpretation
or enforcement of this Agreement to the substantive law of another jurisdiction.
Any and all controversies arising out of or relating to the validity,
interpretation, enforceability, or performance of this Agreement will be solely
and finally settled by means of binding arbitration. Any arbitration shall be
conducted in accordance with the then-current Employment Dispute Resolution
Rules of the American Arbitration Association. The arbitration will be final,
conclusive and binding upon the parties. All arbitrator’s fees and related
expenses shall be divided equally between the parties. Further, each party shall
bear its own attorney’s fees and costs incurred in connection with the
arbitration. Notwithstanding the foregoing, the Company shall not be required to
seek or participate in arbitration regarding any breach of any restrictive
covenants applicable to you, but may pursue its remedies for such breach in a
court of competent jurisdiction sitting in Summit County, Ohio, and you agree to
the jurisdiction and venue of such courts for such purpose.

8. Miscellaneous. Except with respect to the Release and the Settlement
Agreement, this Agreement embodies the complete agreement and understanding
between the parties with respect to the subject matter hereof and effective as
of its date supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way. The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and you, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement. If any portion of this Agreement shall be
found to be invalid or unenforceable, the remaining terms and provisions of this
Agreement shall be given effect to the maximum extent permitted without

 

4



--------------------------------------------------------------------------------

considering the invalid or unenforceable provision. This Agreement may not be
assigned by you, without the prior written consent of the Company, otherwise
than by will or the laws of descent and distribution. The Company and its
affiliates may withhold from any amounts payable under this Agreement all
federal, state, city, foreign or other taxes that the Company reasonably
determines are required to be withheld pursuant to any law or government
regulation or ruling. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

9. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement be exempt from, or comply with, Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (“Section 409A”), and this
Agreement shall be interpreted and administered in accordance with such intent.
In particular, to the extent required to comply with Section 409A, if you are a
“specified employee” at the time of your “separation from service” (both within
the meaning of Section 409A), any payment to you of nonqualified deferred
compensation shall be made no earlier than first business day that is more than
six (6) months after your separation from service. Notwithstanding the
foregoing, the tax treatment of the payments and benefits provided under this
Agreement is not warranted or guaranteed, and neither the Company and its
affiliates, nor their respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by you (or any other individual claiming a benefit through you) as
a result of this Agreement.

If the foregoing correctly sets forth our understanding, please sign, date and
return this Agreement to me.

THE GOODYEAR TIRE & RUBBER COMPANY

 

By:  

/s/ Joseph B. Ruocco

  Joseph B. Ruocco   Senior Vice President, Global Human Resources

AGREED AND ACCEPTED:

 

/s/ Arthur de Bok

    December 20, 2013         Arthur de Bok     Date

 

5



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is entered into by and between Arthur de
Bok (the “Executive”) and The Goodyear Tire & Rubber Company (the “Company”)
effective as of the     day of             20    .

1. Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of             , 20    .

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the severance pay set forth in
Section 4(c) of the letter agreement between Executive and the Company dated as
of December 20, 2013 (the “Letter Agreement”), upon the terms, and subject to
the conditions, of the Letter Agreement. Executive agrees that he is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 4(b) and (c) of the Letter Agreement or
under Sections 2 and 4 of the Settlement Agreement dated as of December 20, 2013
between Executive and Goodyear Dunlop Tires Europe B.V. (the “Settlement
Agreement”).

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4. Claims Released by Executive. In consideration of the severance pay set forth
in Section 4(c) of the Letter Agreement, Executive for himself, his heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its subsidiaries, affiliates and their
respective successors and assigns (the “Goodyear Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Goodyear Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, wage and hour violations,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing, whether based in
common law or any federal, state or local statute; (d) claims under or
associated with any of the Goodyear Group’s equity compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the Americans with



--------------------------------------------------------------------------------

Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Equal Pay
Act, the Lilly Ledbetter Fair Pay Act or any other foreign, federal, state or
local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Goodyear Group or the separation of
Executive’s employment with the Goodyear Group.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Goodyear
Group as of the date he signs this Release. This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act. Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Goodyear Group from (i) any obligation under the Letter Agreement,
including without limitation Section 4 of the Letter Agreement; (ii) any
obligation under the Settlement Agreement; (iii) any obligation to provide
benefit entitlements under any benefit or welfare plan maintained by the Company
or its affiliates that were vested as of the Separation Date, including under
the Company’s 401(k) plan and the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended; and (iv) any rights or claims that relate to events or
circumstances that accrue after the date that Executive executes this Release.
In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees. However, by executing this Release,
Executive hereby waives the right to recover any remuneration, damages,
compensation or relief of any type whatsoever from the Company in any proceeding
that Executive may bring before the Equal Employment Opportunity Commission or
any similar state commission or in any proceeding brought by the Equal
Employment Opportunity Commission or any similar state commission on Executive’s
behalf.

5. Representations. Executive acknowledges and represents that, as an employee
of the Company and its affiliates, he has been obligated to, and has been given
the full and unfettered opportunity to, report timely to the Company any conduct
that would give rise to an allegation that the Company or any affiliate has
violated any laws applicable to its businesses or has engaged in conduct which
could otherwise be construed as inappropriate or unethical in any way, even if
such conduct is not, or does not appear to be, a violation of any law. Executive
acknowledges that a condition of the payment of severance pay under Section 4(c)
of the Letter Agreement is his truthful and complete representation to the
Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s Code of Ethics, policies and procedures,
and with all laws and standards governing the Company’s business. Executive’s
truthful and complete representation, based on his thorough search of his
knowledge and memory, is as follows: Executive has not been directly or
indirectly involved in any such conduct; no one has asked or directed him to
participate in any such conduct; and

 

A-2



--------------------------------------------------------------------------------

Executive has no specific knowledge of any conduct by any other person(s) that
would give rise to an allegation that the Company or any affiliate has violated
any laws applicable to its businesses or has engaged in conduct which could
otherwise be construed as inappropriate or unethical in any way.

6. Bar. Executive acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the severance pay set forth in Section 4(c) of the Letter Agreement.

7. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Ohio, without regard to conflicts of laws
principles.

8. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he was given a period of 21 calendar
days within which to consider and execute this Release, and to the extent that
he executes this Release before the expiration of the 21-calendar-day period, he
does so knowingly and voluntarily and only after consulting his attorney.
Executive acknowledges and agrees that the promises made by the Goodyear Group
hereunder represent substantial value over and above that to which Executive
would otherwise be entitled.

9. Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 6 of the Letter Agreement, and
this Release shall not become effective or enforceable until such revocation
period has expired. Executive understands that if he revokes this Agreement, it
will be null and void in its entirety, and he will not be entitled to any
payments or benefits provided in this Release, including without limitation
under Section 2 of the Release.

10. Miscellaneous. This Release, together with the Letter Agreement and
Settlement Agreement, represents the final and entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and discussions between the parties hereto and/or their
respective counsel with respect to the subject matter hereof. Executive has not
relied upon any representations, promises or agreements of any kind except those
set forth herein in signing this Release. In the event that any provision of
this Release should be held to be invalid or unenforceable, each and all of the
other provisions of this Release shall remain in full force and effect. If any
provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Goodyear Group to carry out the provisions of this Release.

 

A-3



--------------------------------------------------------------------------------

11. Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

THE GOODYEAR TIRE & RUBBER COMPANY By:  

 

Its:  

 

EXECUTIVE [SIGN AFTER SEPARATION DATE]

 

Arthur de Bok

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

The Severance Pay under Section 4(c) will be equal to an amount of EUR
5,195,000.00 gross. You acknowledge, agree and fully accept that this amount is
lower than the amount set forth in the column “Termination Without Cause” on
page 58 of the Company’s Proxy Statement dated March 18, 2013.

 

A-5